DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 16 of U.S. Patent No. 10,474,497 B1 [hereinafter USPN10474497]. 

As to claim 1, USPN10474497 teaches a device, comprising: (claim 9, line 1)
one or more memories (claim 9, line 2); and
one or more processors, coupled to the one or more memories, configured to: (claim 9, lines 3-4)
receive a set of heartbeat messages that originated from a set of devices that include the device (claim 9, lines 5-7),
wherein the set of heartbeat messages is associated with selecting a leader device, among the set of devices, to process a set of jobs (claim 9, lines 8-11);
determine, based on the set of heartbeat messages, a set of scores representing how qualified devices of the set of devices are to process the set of jobs based on processing capabilities of corresponding devices, of the set of devices, and a set of processing constraints associated with the set of jobs (claim 9, lines 17-22);
identify, based on determining the set of scores, the device as the leader device (claim 9, lines 23-25, 33), 
wherein the leader device is identified based on determining that the set of jobs is not being processed by any other device of the set of devices (claim 9, lines 30-32); and
process the set of jobs by the device (claim 9, lines 35-37).

As to claim 8, USPN10474497 teaches a method, comprising: (claim 1, line 1)
receiving, by a device, a set of heartbeat messages that originated from a set of devices that include the device (claim 1, lines 2-4),
wherein the set of heartbeat messages is associated with selecting a leader device, among the set of devices, to process a set of jobs (claim 1, lines 5-8);
determining, by the device and based on the set of heartbeat messages, a set of scores representing how qualified devices of the set of devices are to process the set of jobs based on processing capabilities of corresponding devices, of the set of devices, and a set of processing constraints associated with the set of jobs (claim 1, lines 17-28);
identify, based on determining the set of scores, the device as the leader device (claim 1, lines 33-34), 
wherein the leader device is identified based on determining that the set of jobs is not being processed by any other device of the set of devices (claim 1, lines 29-32); and
process the set of jobs by the device (claim 1, line 39).

As to claim 15, USPN10474497 teaches a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: (claim 16, lines 1-2)
one or more instructions that, when executed by one or more processors of a device, cause the device to: (claim 16, lines 3-5)
receiving a set of heartbeat messages that originated from a set of devices that include the device (claim 16, lines 6-8),
wherein the set of heartbeat messages is associated with selecting a leader device, among the set of devices, to process a set of jobs (claim 16, lines 9-12);
determining, based on the set of heartbeat messages, a set of scores representing how qualified devices of the set of devices are to process the set of jobs based on processing capabilities of corresponding devices, of the set of devices, and a set of processing constraints associated with the set of jobs (claim 16, lines 22-27);
identify, based on determining the set of scores, the device as the leader device (claim 16, lines 27-28 and 33), 
wherein the leader device is identified based on determining that the set of jobs is not being processed by any other device of the set of devices (claim 16, lines 36-67); and
process the set of jobs by the device (claim 16, lines 36-37).

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11,068,307 B2 [hereinafter USPN11068307]. 

As to claim 1, USPN11068307 teaches a device, comprising: (claim 8, line 1)
one or more memories (claim 8, line 2); and
one or more processors, coupled to the one or more memories, configured to: (claim 8, lines 3-4)
receive a set of heartbeat messages that originated from a set of devices that include the device (claim 8, lines 5-6),
wherein the set of heartbeat messages is associated with selecting a leader device, among the set of devices, to process a set of jobs (claim 8, lines 7-10);
determine, based on the set of heartbeat messages, a set of scores representing how qualified devices of the set of devices are to process the set of jobs based on processing capabilities of corresponding devices, of the set of devices, and a set of processing constraints associated with the set of jobs (claim 8, lines 11-17);
identify, based on determining the set of scores, the device as the leader device (claim 8, lines 18-20), 
wherein the leader device is identified based on determining that the set of jobs is not being processed by any other device of the set of devices (claim 8, lines 28-30); and
process the set of jobs by the device (claim 8, lines 28-30).

As to claim 8, USPN11068307 teaches a method, comprising: (claim 1, line 1)
receiving, by a device, a set of heartbeat messages that originated from a set of devices that include the device (claim 1, lines 2-4),
wherein the set of heartbeat messages is associated with selecting a leader device, among the set of devices, to process a set of jobs (claim 1, lines 5-8);
determining, by the device and based on the set of heartbeat messages, a set of scores representing how qualified devices of the set of devices are to process the set of jobs based on processing capabilities of corresponding devices, of the set of devices, and a set of processing constraints associated with the set of jobs (claim 1, lines 9-15);
identify, based on determining the set of scores, the device as the leader device (claim 1, lines 16-18), 
wherein the leader device is identified based on determining that the set of jobs is not being processed by any other device of the set of devices (claim 1, lines 23-25); and
process the set of jobs by the device (claim 1, lines 23-25).

As to claim 15, USPN11068307 teaches a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: (claim 15, lines 1-2)
one or more instructions that, when executed by one or more processors of a device, cause the device to: (claim 15, lines 3-5)
receiving a set of heartbeat messages that originated from a set of devices that include the device (claim 15, lines 6-7),
wherein the set of heartbeat messages is associated with selecting a leader device, among the set of devices, to process a set of jobs (claim 15, lines 8-11);
determining, based on the set of heartbeat messages, a set of scores representing how qualified devices of the set of devices are to process the set of jobs based on processing capabilities of corresponding devices, of the set of devices, and a set of processing constraints associated with the set of jobs (claim 15, lines 12-16);
identify, based on determining the set of scores, the device as the leader device (claim 15, lines 17-21), 
wherein the leader device is identified based on determining that the set of jobs is not being processed by any other device of the set of devices (claim 15, lines 22-24); and
process the set of jobs by the device (claim 15, lines 22-24).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites additional limitations after the limitation “process the set of jobs by the device.”, which ends with a period that indicates the end of the claim 8.
Correction is required.
Claims 9-14 depend on claim 8 above and fail to cure the deficiency of claim 8 above, and therefore are also indefinite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
October 27, 2022